Citation Nr: 1029044	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  02-08 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1977 until June 
1995.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

This matter was previously before the Board in May 2008; the 
Board denied TDIU at that time.  The Veteran appealed the Board's 
May 2008 decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a December 2009 order granted 
the parties' joint motion for remand, vacating the Board's May 
2008 decision and remanding the case for compliance with the 
terms of the joint motion.

The Veteran's representative has submitted additional evidence, 
which was received without a waiver of the Veteran's to have 
evidence considered as an initial matter by the RO.  See 38 
C.F.R. §19.9.  However, since the Veteran's claim is being 
granted from March 22, 2006, the Veteran is not prejudiced by the 
failure to remand this claim for consideration of that evidence.  
Additionally, since all the medical evidence submitted is in 
reference to the period after March 22, 2006, it is not relevant 
to the question of TDIU prior to that time and the Veteran is not 
prejudiced by it not being considered by the RO prior to this 
appellate review.   


FINDINGS OF FACT

1.  The Veteran is service-connected for degenerative disc 
disease, status post hemilaminectomy and discectomy, L5-S1, with 
a disability evaluation of 60 percent, limitation of motion for 
the left shoulder, evaluated as 20 percent disabling, and 
hemorrhoids, with a noncompensable disability evaluation.  

2.  The Veteran's service-connected disabilities do not prevent 
him from securing and following a substantially gainful 
occupation, from October 12, 2000 to March 22, 2006.  

3.  The Veteran's service-connected disabilities prevent him from 
securing and following a substantially gainful occupation, from 
March 22, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of TDIU, due to service-
connected degenerative disc disease, status post hemilaminectomy 
and discectomy, L5-S1, limitation of motion for the left 
shoulder, and hemorrhoids, prior to March 22, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2009).

2.  The criteria for the establishment of TDIU, due to service-
connected degenerative disc disease, status post hemilaminectomy 
and discectomy, L5-S1, limitation of motion for the left 
shoulder, and hemorrhoids, from March 22, 2006, have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  The Supreme Court 
has determined that a VA first-element notice error is presumed 
prejudicial and shifts the burden to VA to demonstrate that the 
appellant was not harmed by the error.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).  Although not considered 
presumptively prejudicial, VCAA notice errors must still be 
acknowledged and any potential prejudice assessed.  See Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), rev'd on other 
grounds, Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
The issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect.   Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the Veteran in 
March 2003 that fully addressed all four notice elements.  The 
letter informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  The Veteran's claim was 
subsequently readjudicated.  Thus, the Veteran has not been 
prejudiced from the untimely notice.

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

It is clear from the Veteran's communications that he is 
cognizant as to what is required of him and of VA.  Moreover, the 
Veteran has been represented by an attorney in this matter.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that 
an appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has been 
prejudiced by any notice error").The Veteran and his attorney 
have not indicated there is any outstanding evidence relevant to 
this claim.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  He submitted statements, 
employment information, and private medical records.  He was 
provided an opportunity to set forth his contentions during a 
hearing before a Veterans Law Judge, but withdrew his request.  
In addition, he was afforded VA medical examinations, including 
in May 2006 and August 2007.  The Board also notes that the 
Veteran submitted a copy of a letter indicating that he now 
receives Social Security Administration (SSA) benefits.  Although 
SSA medical records have not been obtained, he has not indicated 
that these records indicate that he was unemployable while he was 
still working, prior to the full grant of TDIU from March 22, 
2006.  As such, the Veteran is not prejudiced by VA not obtaining 
these records in reference to his current claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim
 
The Veteran contends that his service-connected disabilities, 
including degenerative disc disease, status post hemilaminectomy 
and discectomy, L5-S1, limitation of motion for the left 
shoulder, and hemorrhoids have made him unable to secure and 
follow substantially gainful employment.  

Total disability ratings for compensation may be assigned where 
the schedular rating for service-connected disability or 
disabilities is less than 100 percent, when it is found that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age. 38 C.F.R. §§ 
3.340, 3.341.

According to 38 C.F.R. § 4.16, total disability ratings for 
compensation may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.

The Veteran's degenerative disc disease, status post 
hemilaminectomy and discectomy, L5-S1 rating of 60 percent is 
less than a total rating, but meets the 60 percent rating needed 
to meet schedular criteria for TDIU. The combined rating of all 
the service-connected disabilities is 70 percent, and meets the 
combined rating requirement of 70 percent.  Therefore, he meets 
the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

The Board notes that 38 C.F.R. § 4.16(b) provides that it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled. 

The evidence of record reveals that the Veteran has attained an 
associate's degree in small electronics.  He reported obtaining 
disability retirement under the Federal Employees Retirement 
System (FERS), in March 2006.

The Veteran submitted a claim for TDIU in October 2000.  At that 
time, he also filed an application for vocational rehabilitation.  
On his October 2000 TDIU application, the Veteran claimed to have 
last worked for Gulf State Paper Company in June 2000.  He also 
noted that he was currently in school for an electronics course, 
from June 2000 until May 2002.  

The Veteran's previous employer, Gulf State Paper Corporation, 
reported in a December 2000 statement that the Veteran had worked 
as a sorter operator, but had resigned for health reasons, with 
his last day of work being May 31, 2000.  

In a May 2003 statement, the Veteran claimed that he had resigned 
from Gulf State Paper Company due to his health.  He also stated 
that he had been unable to pass physical examinations for 
employment with the United States Postal Service (USPS) and 
Wackenhut Corporation.  At that time, he submitted a July 1999 
private medical record, from Caraway Industrial Medicine, and 
stated that Wackenhut Corporation had denied him employment based 
on that physical examination.  

The July 1999 private medical record indicated that the Veteran 
was not currently employed and had not provided a release from 
his private doctor for employment. The medical record also noted 
"defer placement."  

An August 2000 letter from the USPS noted that the Veteran was 
found to be medically unsuitable for the position of a Rural 
Carrier Associate.  His history of back problems and an inguinal 
hernia were not compatible with the strenuous activities required 
for the position, including repetitive heavy lifting and bending.  

In an October 2000 VA outpatient treatment record, the Veteran 
reported having been unable to work since June 2000.  The Veteran 
indicated he was involved with vocational rehabilitation and was 
attending Shelton State College.  The Veteran's physician 
indicated that his work limitations included being unable to lift 
more than 10 pounds and avoiding work with repetitive twisting or 
bending.  

An October 2000 Alabama Department of Industrial Relations 
Unemployment Compensation Division Doctor's Certificate noted 
that the Veteran had been treated for his lower back pain, spinal 
stenosis on MRI scan, and right inguinal hernia since June 1999.  
His physician noted that the Veteran could perform work that did 
not require heavy lifting (more than 10 pounds) and bending or 
twisting.  

An October 2001 VA outpatient treatment record revealed that the 
Veteran was employed and attending school.  He complained of pain 
in the lower back and leg.  

The Veteran received a RO hearing in January 2003.  The Veteran 
reported returning to work in May 2002, at the Tuscaloosa VA food 
service department, but that he had initiated his claim while he 
was unemployed and wished to receive payment for the time he was 
out of work.

A March 2004 VA outpatient treatment record noted that the 
Veteran had completed a pre-employment physical.  A July 14, 2004 
VA outpatient treatment record reported that the Veteran worked 
at the Tuscaloosa VA medical center (VAMC) and that he had fallen 
at work, secondary to slipping on a wet floor. The Veteran 
reported initial generalized pain to the whole body, and 
subsequent right, lower back pain at the top of the hip and going 
down the right leg.  The pain was worse with activity.  

A July 16, 2004 VA outpatient treatment record followed up on the 
Veteran's back injury.  His x-rays were stable and no acute 
trauma was evident.  The Veteran was found to move well and be 
ambulatory with no obvious limp or limitation.  He was released 
back to work July 18, 2004, with no restrictions.  

A July 27, 2004 VA outpatient treatment record noted that the 
Veteran complained of worse pain since returning to work, as well 
as pain in his right knee, his knee locking, and tingling in his 
right leg.  An August 2004 VA outpatient treatment record noted 
that he continued to work in the kitchen.    

A July 2005 VA outpatient treatment record noted that the Veteran 
had worked in the kitchen, but had transferred to the laundry to 
perform light duty, which he was able to perform.  The examiner 
found him to have low back pain and degenerative joint disease of 
both shoulders and knees.  The examiner recommended an outside 
organization provide a functional capacity evaluation or that the 
Veteran remain on light duty.

A September 2005 Functional Capacity Report from APTOR Rehab 
Services found the Veteran able to perform functional work 
activities in a light plus category of job demands.  Light work 
was defined as exerting up to 20 pounds of force occasionally 
and/or up to 10 pounds of force frequently, and/or a negligible 
amount of force constantly to move objects.  The Veteran's 
primary limiting factors were complaints of low back pain, neck 
pain, bilateral shoulder pain, and bilateral knee pain.  

A November 2005 memorandum from the Department of Veterans 
Affairs denied his request for reasonable accommodation and 
determined that he was unable to perform the essential functions 
of a Motor Vehicle Operator, WG-4, nor any other vacancy 
available for reassignment with or without accommodation.  His 
accommodation request was denied and he was informed that he 
could voluntarily file an application for disability retirement.

A March 8, 2006 letter from the Office of Personnel Management 
found the Veteran to be disabled from his position as a Motor 
Vehicle Operator due to his degenerative disc disease.  On the 
copy of the March 8, 2006 letter provided by the Veteran, he 
indicated that he had last worked on March 22, 2006.

A May 2006 VA general medical examination found the Veteran to 
have degenerative disc disease that caused problems with his 
ability to lift and carry, as well as pain and difficulty 
reaching.  The Veteran had last been employed March 2006 and was 
noted to have been medically retired from federal employment due 
to the nature of his chronic low back pain.  

A May 2006 VA Vocational Rehabilitation note reported that the 
Veteran had an associate's degree in small electronics repair.  
He had last worked at the Tuscaloosa VAMC, before retiring.  He 
also worked for Gulf States Paper, West Building Supply, and as a 
corrections officer.  Medical records revealed a 35 pound lifting 
restriction due to his physical problems, which did not preclude 
his ability to work, as he had indicated skill sets including 
counseling, coaching, being a driving instructor, and working 
with electronics while in the military, for which he also had a 
degree.  The psychologist noted that based on a review of the 
Veteran's medical records and the evaluation, his symptoms only 
mildly limited his ability to engage in competitive employment.  
The Veteran was found to be a good candidate for vocational 
rehabilitation.  

An August 2007 VA examination noted that the Veteran had daily 
severe pain in the lower back, with pain intermittently radiating 
down his bilateral lateral legs.  The examiner found that the 
Veteran's service-connected lumbar spine disability may interfere 
with heavy physical labor, but did not preclude sedentary work.  
His service-connected left shoulder and hemorrhoid disabilities 
also should not interfere with gainful employment in either 
physical or sedentary work.  The Veteran's non-service-connected 
disorders should also not affect gainful employment with physical 
or sedentary work.  

He has also received treatment from various VA medical providers, 
including Dr. R.B.T., who has written various letters on his 
behalf, including in August 2005 and October 2007, regarding his 
employability.  The August 2005 letter noted that the Veteran had 
a history of chronic lower back pain, right knee pain, and right 
shoulder pain.  Dr. R.B.T. found the Veteran unable to lift more 
than 35 pounds at a time and limited his stooping, bending and 
standing for two hours a day.  Dr. R.B.T. diagnosed him with 
lumbar spinal stenosis and osteoarthritis, which adversely 
affected his activities.  

The October 2007 letter from Dr. R.B.T. reported that the Veteran 
was under his care and that he was disabled due to degenerative 
disc disease, lumbosacral neuritis, arthralgias of his shoulders, 
and spinal stenosis.  The examiner found that the Veteran would 
not be able to perform sedentary work due to his disorders.

In relation to a claim for TDIU, the central question is if there 
is an impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, not the availability of employment in an 
area.  38 C.F.R. § 4.15.  

The Board notes that the Veteran originally claimed 
unemployability in an application received on October 12, 2000, 
prior to obtaining employment with the VAMC Tuscaloosa, in May 
2002.  He subsequently received a disability retirement from the 
VAMC Tuscaloosa, after an on the job injury.  A March 8, 2006 OPM 
letter found that he was deemed unable to function as a Motor 
Vehicle Operator, WG-4, but no finding was made as to whether he 
was completely unable to work.  The Veteran has since informed VA 
that he last worked on March 22, 2006.

The Veteran contends that he had been unemployed since June 2000 
until May 2002, at which time he became employed with the VAMC 
Tuscaloosa, as indicated in his January 2003 RO hearing.  
However, the record does not support his claim that he was 
unemployable for TDIU purposes during that time period or prior 
to March 2006 in general.  

As an initial matter, the Board notes that the record indicates 
that the Veteran received VA vocational rehabilitation for the 
June 2000 to May 2002 period in question.  In his October 2000 
TDIU application, he reported being enrolled in school for an 
electronics course, from June 2000 until May 2002.  An October 
2000 VA outpatient treatment record similarly indicated that the 
Veteran was involved with vocational rehabilitation and was 
attending Shelton State College.

Significantly, the fact that the Veteran had been awarded 
Vocational Rehabilitation benefits in the form of educational 
assistance indicates a determination that the Veteran was able to 
train for or obtain a suitable job.

Furthermore, although the Veteran claims that he was denied 
employment with USPS and Wackenhut Corporation based on his 
physical limitations, the record indicates it was for certain 
positions, which were beyond the Veteran's physical limitation, 
but not for an inability to work in general.  The August 2000 
letter from the USPS specifically found the Veteran unsuitable 
for the position of a Rural Carrier Associate, as it required 
strenuous activities, including repetitive heavy lifting and 
bending.  Furthermore, the July 1999 private medical record in 
conjunction with Wackenhut Corporation cited by the Veteran to 
indicate that he was unable to work, only noted deferred 
placement, indicating that future placement would be possible.  
It was not a finding of unemployability.  Additionally, the July 
1999 private medical record also indicated that part of the 
problem with finding the Veteran employable was the fact that he 
had failed to provide a release from his private medical doctor 
for employment, indicating that factors other than the Veteran's 
physical condition were at play in making that determination.

Despite the Veteran's statements claiming that he was 
unemployable from June 2000 until May 2002, the factual question 
of if he was physically unemployable is a medical question, 
requiring a medical expert.  The Veteran is not competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The record indicates that medical examiners repeatedly found him 
capable of employment after June 2000, despite the Veteran's 
allegations to the contrary.  An October 2000 VA outpatient 
treatment record noted that the Veteran's physician had only 
indicated work limitations to include being unable to lift more 
than 10 pounds and avoiding work with repetitive twisting or 
bending.  This finding was consistent with that of the October 
2000 Alabama Department of Industrial Relations Unemployment 
Compensation Division Doctor's Certificate, which found that the 
Veteran could perform work that did not require heavy lifting 
(more than 10 pounds) and bending or twisting.  In both 
instances, the Veteran was found able to work, but with some 
physical limitations.  Furthermore, an October 2001 VA outpatient 
treatment record noted that the Veteran was able to sit and stand 
for long periods of time at work and at school, indicating that 
the Veteran was capable of performing some tasks consistent with 
work.

The record thus indicates that the Veteran was found by medical 
examiners to be able to work, with physical limitations, in the 
months after his claimed June 2000 unemployability period.  
Furthermore, he was receiving vocational rehabilitation and 
attending school for the period of June 2000 to May 2002, 
indicating at the very least that future employment was deemed 
possible.  The Board finds the VA and Alabama Department of 
Industrial Relations medical findings to be more credible and 
probative that the Veteran's unsupported statements that he was 
unable to work, especially considering that the July 1999 private 
medical record relied on by the Veteran does not make an actual 
finding of unemployability, but only indicated "defer 
placement."

The Veteran has also admitted that he became employed in May 
2002, in his January 2003 RO hearing.  He further essentially 
admitted remaining employed until March 2006, in a statement he 
provided with a copy of his March 8, 2006 OPM letter finding that 
he was disabled for his previous position as a Motor Vehicle 
Operator due to his degenerative disc disease.  

Although the August 2005 letter from Dr. R.B.T. noted that the 
Veteran was unable to lift more than 35 pounds and limited his 
stooping, bending, and standing, the September 2005 Functional 
Capacity Report from APTOR Rehab Services found the Veteran's 
ability to perform light work to be defined as exerting 20 pounds 
of force occasionally and/or up to 10 pounds of force frequently.  
The record thus clearly indicates that the Veteran was still 
employable at that time.  Furthermore, the record is clear that 
the Veteran continued to work until March 22, 2006, several 
months after Dr. R.B.T. placed those limitations on the Veteran.  
The fact that the Veteran was employed during that time is more 
credible and probative to the issue of the Veteran's 
employability than the Veteran's unsupported claim that he was 
unemployable during that time.

The record is thus clear that prior to March 22, 2006, the 
Veteran was not unemployable.  Although the Veteran was unable to 
perform or obtain certain jobs, the record demonstrates multiple 
findings that the Veteran was able to work, with physical 
limitations, by various medical professionals.  Furthermore, he 
took part in vocational rehabilitation and additional schooling 
following his June 2000 resignation, which was followed by full 
time employment by the VAMC Tuscaloosa in May 2002 until March 
2006.  TDIU prior to March 22, 2006 is thus denied.

However, the record is conflicting as to the Veteran's ability to 
work after March 22, 2006.

The May 2006 VA examiner found the Veteran's degenerative disc 
disease to cause problems with his ability to lift and carry, as 
well as pain and difficulty reaching.  However, a May 2006 VA 
Vocational Rehabilitation note found that the Veteran's symptoms 
only mildly limited his ability to engage in competitive 
employment and that he was a good candidate for vocational 
rehabilitation.  

Additionally, the August 2007 VA examiner found that the 
Veteran's service-connected lumbar spine disability may interfere 
with heavy physical labor, but did not preclude sedentary work.  
His service-connected left shoulder and hemorrhoid disabilities 
also should not interfere with gainful employment in either 
physical or sedentary work.  In contrast, although the Veteran's 
VA physician Dr. R.B.T. reported, in an August 2005 letter, that 
the Veteran unable to lift more than 35 pounds at a time and 
limited his stooping, bending and standing for two hours a day, 
Dr. R.B.T. did not find that the Veteran was unable to work until 
the October 2007 letter.  Additionally, the Veteran has submitted 
evidence that SSA has found him to be disabled due to various 
disorders, including his service-connected disabilities, from 
March 22, 2006, as indicated in a February 2008 notice.

The Board finds the evidence to be at equipoise as to the 
Veteran's employability from March 22, 2006.  As the evidence of 
record is at equipoise, the benefit of the doubt rule applies.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Therefore, the 
Board concludes that entitlement to a total evaluation based on 
individual unemployability due to his service-connected 
disabilities, from March 22, 2006, is granted.  Though, as 
previously indicated, TDIU from October 12, 2000 to March 22, 
2006 is denied.


ORDER

Entitlement to TDIU, due to service-connected disabilities, from 
October 12, 2000 to March 22, 2006 is denied.

Entitlement to TDIU, due to service-connected disabilities, from 
March 22, 2006 is granted.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


